United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF THE ARMY, CORPUS
CHRISTI ARMY DEPOT, Corpus Christi, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Randy Wilson, for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1308
Issued: January 10, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 19, 2018 appellant, through his representative, filed a timely appeal from a
February 2, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish more than 13 percent
permanent impairment of his left upper extremity, for which he previously received schedule
award compensation.
FACTUAL HISTORY
On May 18, 2009 appellant, then a 62-year-old material expediter, filed a traumatic injury
claim (Form CA-1) alleging that, on May 12, 2009, he injured his left shoulder in the performance
of duty. OWCP accepted the claim, assigned File No. xxxxxx812, for a sprain of the left shoulder
and upper arm at the rotator cuff, a disorder of the bursae and tendons of the left shoulder, and a
left shoulder and upper arm sprain.
OWCP had previously accepted that appellant sustained a crush injury to the fingers of his
left hand under File No. xxxxxx259. By decision dated July 10, 2003, it granted him a schedule
award for six percent permanent impairment of the left upper extremity due to the crush injury to
his left fingers under File No. xxxxxx259.3
In a June 2, 2011 report, Dr. Charles W. Breckenridge, a Board-certified orthopedic
surgeon, diagnosed status post repeat left shoulder rotator cuff repairs. He opined that appellant
had five percent permanent impairment of the left upper extremity using Table 15-5 on page 403
of the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).4
An OWCP district medical adviser (DMA) reviewed the evidence on July 1, 2011. He
identified the diagnosis as a class one full-thickness tear of the rotator cuff, which yielded a default
value of five percent according to Table 15-5 on page 403 of the A.M.A., Guides. OWCP’s
medical adviser applied grade modifiers and concluded that appellant had seven percent permanent
impairment of the left upper extremity.
By decision dated August 11, 2011, OWCP granted appellant a schedule award for seven
percent permanent impairment of the left upper extremity. The period of the award ran for 21.84
weeks from June 13 to November 12, 2011.
In a report dated July 28, 2016, Dr. T. Bradley Edwards, a Board-certified orthopedic
surgeon, opined that appellant had 22 percent permanent impairment of the left upper extremity
due to reduced shoulder motion.
Dr. Herbert White, Jr, an occupational medicine specialist serving as a DMA, reviewed the
evidence and submitted a report dated October 3, 2016. He found that Dr. Edwards failed to

3

The record also contains a September 24, 1998 decision granting appellant a schedule award for six percent
permanent impairment of the left arm under OWCP File No. xxxxxx443. That claim has been retired and is not
currently accessible.
4

A.M.A., Guides (6th ed. 2009).

2

measure appellant’s range of motion of the shoulder three times as required under the A.M.A.,
Guides and that his report was thus insufficient to support a permanent impairment rating.
OWCP, on October 17, 2016, referred appellant to Dr. James E. Butler, III, a Boardcertified orthopedic surgeon, for a second opinion evaluation to determine the extent of any
permanent impairment of the left upper extremity.
In a November 30, 2016 impairment evaluation, Dr. Butler discussed appellant’s
complaints of pain, weakness, tingling, and numbness in his left arm. He measured range of
motion for his left shoulder three times and found 110 degrees flexion, 30 degrees extension, 100
degrees abduction, 40 degrees adduction, 60 degrees internal rotation, and 60 degrees external
rotation. Dr. Butler diagnosed a left shoulder sprain, rotator cuff tear, labral tear, impingement
syndrome, joint arthrosis of the acromioclavicular (AC) joint, and status post two rotator cuff tears
with distal clavicle resections. He indicated that he was rating appellant’s impairment using the
diagnosis-based impairment (DBI) methodology rather than range of motion (ROM) methodology
due to inconsistencies between his measurements and the measurements previously obtained by
Dr. Edwards. Dr. Butler identified the diagnosis as a class 1 left shoulder sprain, rotator cuff
tear/labral tear, impingement syndrome, AC joint arthrosis, and status post rotator cuff repair, and
distal clavicle resection using Table 15-5 on page 403, which yielded a default value of 10 percent.
He applied grade modifiers and concluded that appellant had 12 percent permanent impairment of
the left upper extremity.
Dr. White reviewed the evidence on December 27, 2016 and noted that the DBI method
was “the preferred method for calculating impairments of the upper extremity” under the A.M.A.,
Guides. He identified the diagnosis using Table 15-5, the shoulder regional grid, as a class 1 distal
clavicle resection, which yielded a default value of 10 percent. Dr. White adjusted the permanent
impairment rating to 12 percent after applying grade modifiers.
By decision dated March 8, 2017, OWCP found that appellant had not established that he
was entitled to an increased schedule award. It noted that the evidence demonstrated that he had
12 percent permanent impairment of the left upper extremity, which was less than the previous
awards that totaled 13 percent permanent impairment.
In an August 2, 2017 report, Dr. Edwards reviewed appellant’s history of injury treated
with multiple shoulder surgeries. He diagnosed a left rotator cuff tear. Dr. Edwards provided grip
strength measurements on the left and the results of bilateral manual muscle testing for the
shoulders, elbows, and wrists. He measured range of motion for the left shoulder. Dr. Edwards
opined that appellant had 11 percent permanent impairment of the left upper extremity due to loss
of range of motion of the shoulder utilizing the ROM methodology.
Appellant, on December 4, 2017, requested reconsideration.
By decision dated February 2, 2018, OWCP denied modification of its March 8, 2018
decision. It found that Dr. Edwards’ report was not probative as he did not indicate that he had
used the sixth edition of the A.M.A., Guides and did not provide three separate range of motion
measurements for the left shoulder. OWCP further noted that Dr. Edwards’ permanent impairment

3

rating was less than that previously awarded to appellant, and thus was insufficient to support a
greater schedule award.
On appeal appellant questions why OWCP combined a schedule award for a smashed
finger with his shoulder award. He notes that he had a prosthetic right arm and thus performs all
activities with his left upper extremity.
LEGAL PRECEDENT
The schedule award provisions of FECA,5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.8
In addressing upper extremity impairments, the sixth edition requires identification of the
impairment class of diagnosis (CDX) condition, which is then adjusted by grade modifiers based
on functional history (GMFH), physical examination (GMPE), and clinical studies (GMCS). The
net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).9 OWCP
procedures provide that, after obtaining all necessary medical evidence, the file should be routed
to a DMA for an opinion concerning the nature and percentage of impairment in accordance with
the A.M.A., Guides, with the DMA providing rationale for the percentage of permanent
impairment specified.10
The A.M.A., Guides also provide that the ROM impairment method is to be used as a
stand-alone rating for upper extremity impairments when other grids direct its use or when no other
diagnosis-based sections are applicable.11 If ROM is used as a stand-alone approach, the total of
motion impairment for all units of function must be calculated. All values for the joint are
measured and added.12 Adjustments for functional history may be made if the evaluator

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
9

A.M.A., Guides 411.

10

See P.R., Docket No. 18-0022 (issued April 9, 2018); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.6f (March 2017).
11

A.M.A., Guides 461.

12

Id. at 473.

4

determines that the resulting impairment does not adequately reflect functional loss and functional
reports are determined to be reliable.13
Regarding the application of ROM or DBI methodologies in rating permanent impairment
of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify: (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.”14 (Emphasis in the original.)
ANALYSIS
The Board finds that the case is not in posture for decision.
OWCP accepted that appellant sustained a sprain of the left shoulder and upper arm at the
rotator cuff, a left shoulder and upper arm sprain, and a disorder of the bursae and tendons of the
left shoulder due to a May 12, 2009 employment injury under File No. xxxxxx812. It had
previously accepted a crush injury to the fingers of appellant’s left hand under File No. xxxxxx259,
and, on July 10, 2003, granted him a schedule award for six percent permanent impairment of the
left upper extremity as a result of the crush injury.
By decision dated August 11, 2011, OWCP granted appellant a schedule award for seven
percent permanent impairment of the left upper extremity due to his left rotator cuff tear. Appellant
subsequently requested an increased schedule award, which OWCP denied on March 8, 2017.
Appellant requested reconsideration and submitted an August 2, 2017 report from
Dr. Edwards. Dr. Edward provided findings on examination, including range of motion
measurements for the left shoulder. He determined that appellant had 11 percent permanent
impairment of the left upper extremity due to loss of range of motion of the shoulder. OWCP
denied the claim as Dr. Edward had not provided three range of motion measurements as required
by the A.M.A., Guides and as he did not reference the provisions of the A.M.A., Guides in reaching
his impairment determination. It further found that Dr. Edwards’ report did not demonstrate that

13

Id. at 474.

14

FECA Bulletin No. 17-06 (issued May 8, 2017); A.G., Docket No. 18-0329 (issued July 26, 2018).

5

appellant had more than 13 percent permanent left upper extremity impairment for which he had
previously received schedule awards.
The Board finds that OWCP did not follow the procedures outlined in FECA Bulletin
No. 17-06. As noted above, FECA Bulletin No. 17-06 provides detailed instructions for obtaining
sufficient evidence to conduct a complete impairment evaluation.15 It indicates that, if the rating
physician provides an assessment using the ROM method, the DMA should independently
calculate impairment using both the ROM and DBI methods and identify the higher rating. FECA
Bulletin No. 17-06 further provides that the evaluator should obtain three independent
measurements for range of motion and that the greatest measurement should be used to determine
the extent of impairment.16 FECA Bulletin No. 17-06 indicates that OWCP should instruct the
physician to obtain three independent measurements.17
As OWCP did not inform Dr. Edwards of the provisions of FECA Bulletin No. 17-06 and
attempt to obtain a supplemental report containing three independent measurements of range of
motion in accordance with the procedures set forth in the A.M.A., Guides and FECA Bulletin No.
17-06, the Board will remand the case for OWCP to obtain the evidence necessary to complete the
rating as described above.18 Following this and such further development as deemed necessary,
OWCP shall issue a de novo decision.
On appeal appellant contends that the schedule award he received for his smashed finger
should not be included in rating his shoulder impairment. OWCP regulations provide that benefits
payable under section 8107(c) shall be reduced by the period of compensation paid under the
schedule for an earlier injury if: “(1) compensation in both cases is for impairment of the same
member or function or different parts of the same member or function; and (2) OWCP finds that
the later impairment in whole or in part would duplicate the compensation payable for the
preexisting impairment.”19
OWCP determined that Dr. Edward’s finding of 11 percent permanent impairment of the
left upper extremity was insufficient to support an increased schedule award as it was less than the
previously awarded 13 percent left upper extremity impairment. Appellant previously received a
schedule award for six percent permanent impairment of the left upper extremity as a result of a
crush injury to the fingers of his left hand under File No. xxxxxx259. He also received a schedule
award in 2011 for seven percent permanent impairment of the left upper extremity due to his rotator
cuff injury. The Board finds that OWCP did not explain why appellant’s current impairment rating
for the shoulder duplicated his previous schedule award compensation, in particular the rating
issued for his crushed finger. The Board has explained that simply comparing the prior percentage
15

FECA Bulletin No. 17-06 (May 8, 2017).

16

Id.

17

Id.

18

See J.V., Docket No. 18-1052 (issued November 8, 2018); M.C., Docket No. 18-0526 (issued
September 11, 2018).
19

20 C.F.R. § 10.404(d); see also A.T., Docket No. 17-1806 (issued January 12, 2018).

6

of impairment awarded to the current impairment for the same member is not always sufficient.20
The issue is not whether the current impairment rating is greater than the prior impairment ratings,
but whether it duplicates in whole or in part the prior impairment rating.21 On remand, after
properly calculating the extent of appellant’s current left upper extremity impairment, OWCP
should determine whether the impairment rating duplicates, in whole or in part, appellant’s prior
award.22
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 2, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: January 10, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

See T.S., Docket No. 16-1406 (issued August 9, 2017).

21

Id.

22

See J.V., Docket No. 17-1766 (issued April 3, 2018).

7

